          Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 1 of 15

Jason M. Drangel (JD 7204)
j drangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
                                                    ~

                                                           .   -·-   - --- -
                                                        · - ___ ..... _ _ ., - - -   ---
                                                                                           ---    -·.
                                                                                            r• ._...,.   -




Facsimile:      (212) 292-5391
Attorneys for Plaintiff
Qlay Co.

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 QLAY CO.,
                                                                     20-cv-9776 (JGK)
 Plaintiff

 V.                                                               -=fI"RoroSEB]
                                                                  PRELIMINARY
 ADAJA Y,   ALANPROTH,   AMAZING     BOY,                      INJUNCTION ORDER
 ARTHURHAM, ASUNLINE, ATRXZ, CADFAE,
 CECILN, CHARLESSO, CHENMEIZHILEIZHIPIN,
 COMPRESSION        EX,        DANCYSITY,
 DGFSTMSTORE, DONGDIN, DULEI POWER
 TOOLS,                            EAL TY,
 ENSHIBAILIANSHANGMAOYOUXIANGONGSI,
 FACTORYQUALITY, FAFALISA, FG.FGH966G,
                                                1
 FL YW, FUJIANPINGTANSENT, GASAFKJA, HAI
 LIN   FASHION, HDJKFV,    HONGWEFOOD,
 HUANGQINGSHAN BETTER, HUYUW ANG US,
 IA YUANLUN,      ISHANQUDI,       JESSUI,
 JINLUGUANCHONGWUYONGPIN, KAIMANLI,
 KANATSIU,     KJGHUIHUIOHUI,    KORLAV,
 KOUCAS, KUNYONGJIANCAI, KYLESHELBY,
 LALABOMB,                    LANXIANGl 1,
 LIANGGUOLONG 111 ,      LIUDANDAN0304,
 LIZHENHAN, MAIL Y DIRECT, MIINYUAA CO
 LTD, MILDRED B ESPINOZA, MIN.GUI, MINYI
 CLOTHING    STORE, LICHENG,     XIANYOU
 COUNTY, MITXIRA, MONT ANA BRAKING,
 MONTANAER, MR_10612 , MY-FISH, NATURE
 PORTER,      NETWORK     TECHNOLOGYY,
        Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 2 of 15

NSELDR Y, QIGNSHAN, RIGHLEFT, ROBETT,
ROPZ, RUIZITS , SENORITAN, SERABINS,
SHENZHENSHIQINGYUNZHISHANGKEJIYOUXI
ANGONGSI, SHOMKIO, SOMCBS, SOUDA MINO,
SUNSHINE/\YANG-BEAUTY,       SWF-LINHA,
TALIADIA,    TANESHAGA,     TANG.CHAO,
TANGHUIBISACANYINDIAN,     THEVICTORY,
THONEY,                WENGSHIJIAN1987,
WSA W ADKJHGRFE,                YCSMH,
YOUXIANGONG123 , ZOUCHENG DINGHANG
BUILDING MATERIALS CO. LTD and    ~flmr5-l~
~ ti)a~~Utlt~,

Def endants
 Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 3 of 15

                            GLOSSARY

Term                Definition                                '
Plaintiff or Qlay   Qlay Co.
Defendants          Adajay , Alanproth, AMAZING BOY, Arthurham,
                    ASUNLINE,         ATRXZ,        CADFAE,        Ceciln,
                    CHARLESSO, ChenMeiZhiLeiZhiPin, Compression
                    ex, Dancysity, DgfstmStore, DongDin, DuLei Power
                    Tools, Ealty, enshibailianshangmaoyouxiangongsi,
                    FactoryQuality,    Fafalisa,   fg.fgh966g,    FL YW,
                    FujianPingtanSent, gasafkja, Hai Lin Fashion, hdjkfv,
                    HongweFood, huangqingshan better, huyuwang US ,
                    IA YUANLUN,               Ishanqudi,           Jessui ,
                    jinluguanchongwuyongpin,                  KAIMANLI,
                    KANATSIU,       kjghuihuiohui ,    Korlav,    Koucas,
                    kunyongjiancai,      KyleShelby,        LALABOMB,
                    lanxiang 11 ,   liangguolong 111,      liudandan0304,
                    lizhenhan, Maily Direct, Miin Yuaa Co Ltd, Mildred B
                    Espinoza, Min.Gui, Minyi clothing store, licheng,
                    x1anyou county, MitxiRa, Montana Braking,
                    Montanaer, Mr_10612, MY-Fish, Nature Porter,
                    Network Technologyy, NseldRY, QIGNSHAN,
                    RighLeft, ROBETT, ropz, RUIZITS , Senoritan,
                    Serabins,
                    shenzhenshiqingyunzhishangkej iyouxiangongsi,
                    Shomkio, Somcbs, Souda Mino, Sunshine/\Yang-
                    beauty, SWF-Linha, Taliadia, TaneshaGa, Tang.Chao,
                    tanghuibisacanyindian,       Thevictory,      Thoney,
                    wengshijian1987,       wsawadkjhgrfe,        YCSMH,
                    YouXianGong123 , Zoucheng Dinghang Building
                     Materials Co. LTD and !Jlflrnfii.l3Z:l~~]i56~it~ti


Amazon               Amazon.com, a Seattle, Washington-based, online
                     marketplace and e-commerce platform owned by
                     Amazon.com, Inc. , a Delaware corporation, that allows
                     manufacturers and other third-party merchants, like
                     Defendants, to advertise, distribute, offer for sale, sell
                     and ship their retail products, which, upon information
                     and belief, primarily originate from China, directly to
                     consumers worldwide and specifically to consumers
                     residing in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411 , New York, New York
                     10016
Complaint            Plaintiffs Complaint filed on November 20, 2020
Application          Plaintiffs Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants' Assets
  Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 4 of 15

                       (as defined infra) with the Financial Institutions (as
                       defined infra) ; 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on
                       November 20, 2020
Clay Dec.              Declaration of Chad Wild Clay in Support of Plaintiffs
                       Application
Drangel Dec.           Declaration of Jason M. Drangel lil Support of
                       Plaintiffs Application
ewe                    Chad Wild Clay
CWC Content            YouTube videos on the Chad Wild Clay YouTube
                       Channel, best known for its action, adventure and
                       mystery videos starring Chad Wild Clay and Vy Qwaint
CWCMark                U.S . Trademark Registration No. 6,012,760 for "
                           \/
                       \WJ             "for a variety of goods in Classes 9, 14,
                       16, 18, 22, 25 and 35
CWC Products           A variety of consumer products,. including t-shirts,
                       hoodies, backpacks and other gear, bearing the CWC
                       Mark
Counterfeit Products   Products bearing or used in connection with the CWC
                       Mark, and/or products in packaging and/or containing
                       labels bearing the CWC Mark, and/or bearing or used
                       in connection with marks that are confusingly similar
                       to the CWC Mark and/or products that are identical or
                       confusingly similar to the CWC Products
Infringing Listings    Defendants' listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Amazon, as well
                       as any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants
                       and all persons in active concert or participation with
                       any of them operate storefronts to manufacture, import,
                       export, advertise, market, promote, distribute, display,
                       offer for sale, sell and/or otherwise deal in Counterfeit
                       Products, which are held by or associated with
                       Defendants, their respective officers, employees,
                       agents, servants and all persons in active concert or
                       participation with any of them
Defendants' Assets     Any and all money, securities or other property or
                                    II
 Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 5 of 15

                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants' Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants' User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         Amazon.com, Inc., Amazon Payments, Inc. ("Amazon
                         Pay"), Pay Pal Inc. ("Pay Pal"), Payoneer Inc.
                         ("Payoneer"), PingPong Global Solutions, Inc.
                         ("PingPong") and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by Amazon, such as Amazon.com, as well
                         as any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal m Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
         Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 6 of 15




       WHERAS, Plaintiff having moved ex parte on November 20, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants' Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS , the Court entered an Order granting Plaintiffs Application on November 20,

2020 which ordered Defendants to appear on December 2, 2020 at 10:00 a.m. to show cause why

a preliminary injunction should not issue ("Show Cause Hearing");

       WHEREAS , on November 30, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

       WHEREAS , on December 2, 2020 at 10:00 a.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                  ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               1.   manufacturing, importing, exporting, advertising, marketing, promoting,

                    distributing, displaying, offering for sale, selling and/or otherwise dealing in

                    Counterfeit Products or any other products bearing the      ewe   Mark and/or
Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 7 of 15




       marks that are confusingly similar to, identical to and constitute a counterfeiting

       and/or infringement of the CWC Mark;

    11. directly or indirectly infringing in any manner Plaintiffs CWC Mark;

   111. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs

       CWC Mark to identify any goods or services not authorized by Plaintiff;

   1v. using Plaintiffs CWC Mark or any other marks that are confusingly similar to

       the CWC Mark on or in connection with Defendants' manufacturing, importing,

       exporting, advertising, marketing, promoting, distributing, displaying, offering

       for sale, selling and/or otherwise dealing in Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any   product manufactured, imported,         exported,    advertised,   marketed,

       promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants' commercial activities and Plaintiff;

   v1. secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

       computer files, data, business records, documents or any other records or

       evidence relating to their User Accounts, Merchant Storefronts or Defendants'

       Assets and the manufacture, importation, exportation, advertising, marketing,



                                      2
  Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 8 of 15




            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     v11. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     v111. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs l(a)(i) through

            l(a)(vii) above and l(b)(i) through l(b)(ii) and l(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       1. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants' Assets from or to Defendants' Financial Accounts until

            further ordered by this Court;

       11. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants' User

            Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,



                                             3
     Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 9 of 15




                 display, offering for sale and/or sale of Counterfeit Products; and

          111.   knowingly instructing, aiding, or abetting any other person or business entity in

                 engaging in any of the activities referred to in subparagraphs 1(a)(i) through

                 l(a)(vii) and l(b)(i) through l(b)(ii) above.

   c) Accordingly , the Third Party Service Providers are hereby restrained and enjoined from

       engaging in any of the following acts or omissions pending the final hearing and

       determination of this action or until further order of the Court:

            1.   providing services to Defendants, Defendants' User Accounts and Defendants'

                 Merchant Storefronts, including, without limitation, continued operation of

                 Defendants' User Accounts and Merchant Storefronts;

           11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

                 disposing of and/or dealing with any computer files , data, business records,

                 documents or any other records or evidence relating to the Defendants' User

                 Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

                 importation, exportation, advertising, marketing, promotion, distribution,

                 display, offering for sale and/or sale of Counterfeit Products; and

          111.   knowingly instructing, aiding, or abetting any other person or business entity in

                 engaging in any of the activities referred to in subparagraphs l(a)(i) through

                 l(a)(vii), l(b)(i) through l(b)(ii) and l(c)(i) through l(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days ofreceipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants'



                                                4
     Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 10 of 15




       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff's

       counsel and provide Plaintiff's counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants' User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants' Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts ofN ew York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff's counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff's counsel.

   c) Within fourteen ( 14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff's counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants' Financial Accounts, User Accounts and



                                                 5
  Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 11 of 15




        Merchant Storefronts, including, but not limited to, documents and records relating to:

   1.      account numbers ;

  11.      current account balances;

 111.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 1v.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants' Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants ' Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 v1.       any and all wire transfers into each and every of Defendants' Financial Accounts

           during the previous year, including, but not limited to, documents sufficient to show

           the identity of the destination of the transferred funds, the identity of the

           beneficiary ' s bank and the beneficiary' s account number;

vu.        any and all User Accounts and account details, including, without limitation,

           identifying information and account numbers for any and all User Accounts that

           Defendants have ever had and/or currently maintain;

v111.      the identities, location and contact information, including any and all e-mail

           addresses, of Defendants, their respective officers, employees, agents, servants and

           all persons in active concert or participation with any of them;



                                             6
         Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 12 of 15




        1x.       the nature of Defendants' businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants' User Accounts, a full

                  accounting of Defendants' sales history and listing history under such accounts,

                  and Defendants' Financial Accounts associated with Defendants' User Accounts;

                  and

         x.       Defendants'   manufacturing,    importing,   exporting, advertising,     marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the CWC Mark and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the CWC Mark.

d) Within fourteen (14) days ofreceipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiffs counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants' User Accounts and

   Defendants' Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          1.      any and all User Accounts and Defendants' Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants' Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         11.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;



                                                   7
      Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 13 of 15




      m.       the nature of Defendants' businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants' User Accounts and

               Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

               and listing history under such accounts and Defendants' Financial Accounts with

               any and all Financial Institutions associated with Defendants' User Accounts and

               Defendants' Merchant Storefronts; and

      1v.      Defendants'    manufacturing,    importing,    exporting,   advertising,   marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the CWC Mark and/or marks

               that are confusingly similar to, identical to and constitute an infringement of the

               CWCMark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)          delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com or via website publication

            through   a   specific   page   dedicated    to   this   Lawsuit   accessible   through

            ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

            of this Order, to Defendants' e-mail addresses to be determined after having been

            identified by Amazon pursuant to Paragraph V(C).

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party



                                                 8
    Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 14 of 15




   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Pay Pal will be able to download a PDF copy of this Order via electronic mail to

          PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a true and correct copy of this Order via Federal Express to

           Amazon.com, Inc. at Corporation Service Company 300 Deschutes Way SW, Suite

          304, Tumwater, WA, 98501 , (ii) a PDF copy of this Order, or (ii) a link to a secure

           website where Amazon.com, Inc. and Amazon Pay will be able to download a PDF

          copy of this Order via electronic mail to Deana Ahn counsel for Amazon Pay, at

          deannaahn@dwt.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

          to      Payoneer        Inc. ' s    Customer        Service       Management          at

          customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

          Inc., at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

          via electronic mail to legal@pingpongx.com.




                                              9
        Case 1:20-cv-09776-JGK Document 4 Filed 12/02/20 Page 15 of 15




   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   8. The $10,000.00 bond posted by Plaintiff shall remain with the Court until a final

      disposition of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days' notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

SIGNED this d._ day of T I ~2020, at                    Jo ; /~f!l-
New York, New York                                    ~GI(~
                                                       ~       JOHN G. KOELTL
                                                           UNITED STATES DISTRICT JUDGE




                                                10
